Citation Nr: 0311221	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-31 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for paresthesia of the legs 
due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from February 1987 to April 
1996, which included service in the Southwest Asia theater of 
operations during the Persian Gulf War.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  In August 1999, the Board 
remanded the case to the RO for additional development.  That 
development has been completed, and the case is once again 
before the Board for review. 

The rating decision on appeal also denied the veteran's 
claims for service connection for a psychiatric disorder, 
memory loss, fatigue, headaches, a skin rash, as well as 
claims for higher initial evaluations for irritable bowel 
syndrome and for residuals of a fracture of the left wrist.  
In an August 1999 decision, the Board granted service 
connection for a psychiatric disorder but denied the other 
three claims.  In a January 2003 rating decision, the RO 
granted the veteran's claims for service connection for 
chronic fatigue, headaches and eczematous dermatitis.  
Therefore, the only issue before the Board at this time is 
entitlement to service connection for paresthesia of the legs 
due to an undiagnosed illness. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim. 

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

3.  The veteran's subjective complaints of paresthesia of the 
legs have not been attributed to a known clinical diagnosis. 

4.  There is no objective evidence perceptible to an 
examining physician, and no evidence of other non-medical 
indicators capable of independent verification, which would 
tend to indicate that the veteran currently suffers from 
manifestations of an undiagnosed condition involving 
paresthesia of the legs.


CONCLUSION OF LAW

Paresthesia of the legs was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1131, 5103, 5103A, 5107 
(West 2002); 38 U.S.C. § 1117 (as amended by Veterans 
Education and Benefits Expansion Act (VEBA) of 2001, Pub. L. 
No. 107-103, 115 Stat. 976 (2001); 38 C.F.R. §§ 3.102, 3.303, 
3.126(a), 3.156(a), 3.159, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for paresthesia of 
the legs due to an undiagnosed illness.  In the interest of 
clarity, the Board will initially discuss whether this issue 
has been properly developed for appellate purposes.  The 
Board will then address the issue on appeal, providing 
relevant VA law and regulations, the relevant factual 
background, and an analysis.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

In this case, the Board finds that VA has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
There do not appear to be any outstanding medical records 
that are relevant to this appeal.  The RO has secured the 
veteran's service medical records and VA outpatient treatment 
reports.  Pursuant to the Board's August 1999 remand, the 
veteran was also afforded VA examinations to determine the 
nature and etiology of his complaints involving paresthesia 
of the legs.  The veteran was also afforded the opportunity 
to testify before a hearing officer at the RO.  The Board 
thus finds that all reasonable efforts to secure and develop 
the evidence that is necessary for an equitable disposition 
of the issue on appeal have been made by the agency of 
original jurisdiction.
 
The Board further observes that the discussions in the rating 
decision of August 1997; the statement of the case issued in 
October 1997; the supplemental statements of the case issued 
in May 1998 and January 2003; as well as various letters by 
the RO have informed the veteran of the information and 
evidence necessary to substantiate his claim.  In letters 
dated February 1997, September 1999, and March 2003, the RO 
notified the veteran of the evidence he was expected to 
obtain and which evidence, if any, VA would obtain.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).  The RO also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The RO then informed the veteran that he could contact that 
office by telephone if he had any questions or needed 
assistance with his claim.  

The Board thus concludes that the veteran has been notified 
of the evidence and information necessary to substantiate his 
claim and has been notified of VA's efforts to assist him.  
See Quartuccio, supra.  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  
Therefore, further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  Disposition of the veteran's claim at the 
present time is appropriate.

II.  Discussion

The veteran claims that he suffers from paresthesia of the 
legs as a result of his service in the Southwest Asia theater 
of operations during the Persian Gulf War.  For the reasons 
set forth below, the Board finds that the preponderance of 
the evidence is against the veteran's claim. 

A.  Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In some circumstances, service connection for a chronic 
disability due to undiagnosed illness arising from service in 
the Southwest Asia theater of operations during the Persian 
Gulf War may be compensated under 38 U.S.C.A. § 1117 (as 
amended by VEBA of 2001) and 38 C.F.R. § 3.317 (except as 
inconsistent with VEBA of 2001).  Under those provisions, 
service connection may be established for disability of a 
Persian Gulf War veteran who exhibits objective indications 
of a chronic disability resulting from an undiagnosed illness 
or illnesses, provided that such disability (1) became 
manifest during active military service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and (2) by history, physical examination, and 
laboratory tests cannot be attributed to a known clinical 
diagnosis.  To fulfill the requirement of chronicity, the 
illness must have persisted for six months or more.  
Disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  Id.

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other non-medical indicators that are capable 
of independent verification.  See 38 C.F.R. § 3.317(a)(2).  
VA has stated that non-medical indicators of an illness may 
include evidence of time lost from work, evidence the veteran 
has sought medical treatment for his symptoms, and "[l]ay 
statements from individuals who establish that they are able 
from personal experience to make their observations or 
statements."  See Compensation for Certain Undiagnosed 
Illnesses, 60 Fed. Reg. 6660, 6663 (1995).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b) 
(except as inconsistent with VEBA of 2001). 

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c) (except as 
inconsistent with VEBA of 2001).

If signs and symptoms have been medically attributed to a 
diagnosed or "a poorly-defined disease such as chronic 
fatigue syndrome or fibromyalgia," the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98.  However, the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, § 202, 115 Stat. 976 
(2001), effective March 1, 2002, expanded the definition of 
"qualifying chronic disability" to include (1) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms or, (2) any 
diagnosed illness that the Secretary determines in 
regulations warrants a presumption of service-connection.  

B.  Factual Background

The veteran's service medical records show that he was seen 
in October 1994 for numbness and weakness in both legs with 
prolonged standing and walking.  However, EMG testing was 
normal.  A Medical Board examination performed in October 
1995 revealed no evidence of paresthesia involving either 
leg.  Thus, no neurological findings were objectively shown 
in service.  

Moreover, evidence developed after the veteran's separation 
from service fails to show any objective indication capable 
of independent verification that he suffers from a disability 
manifested by paresthesia of the legs.  The veteran was 
examined by VA in May 1995 and October 1996, at which time he 
reported low back pain but made no reference to radiating 
symptoms related to either lower extremity.  Neurological 
testing at the October 1996 examination was negative.  The 
diagnosis was "low back pain, but full range of motion and 
no signs of any impingement on nerves at this time."

At a February 1998 hearing, the veteran testified that he 
began experiencing weakness, numbness and loss of function in 
both lower extremities from the knees down while in service.  
He also reported pain in both knees and occasional numbness 
in his toes. According to the veteran, at no time was he told 
by a medical professional that these symptoms were due to his 
disability involving the lumbar spine.  In a February 1996 
letter, the veteran's wife indicated that the veteran 
suffered from pain in both legs.  She believed that this 
problem was due to poor circulation, as his legs would often 
turn blue and purple during these episodes. 

Pursuant to the Board's remand, the veteran was afforded an 
additional VA examination in January 2000.  At that time, the 
veteran described daily episodes involving numbness of both 
legs.  He indicated that these episodes would usually occur 
three to four times a day and would last approximately thirty 
minutes.   However, no objective findings were shown on 
physical examination.  For example, sensation of the lower 
extremities was intact to touch, pinprick, temperature and 
vibrations.  Deep tendon reflexes were 2+ at the knees and 1+ 
at the ankles.  His gait was normal.  An EMG was recommended 
but the veteran refused.  The examiner then pointed out that 
EMG testing in October 1994 was normal.  The examiner 
concluded that the veteran had multiple subjective complaints 
but no objective findings on examination.  In a March 2000 
addendum report, the examiner opined that the etiology of the 
veteran's subjective complaints could not be determined 
without resorting to speculation.  

When examined by VA in April 2000, the veteran reported 
occasional paresthesia in both legs approximately once a 
week.  Again, however, no pathology was identified on 
physical examination.  The examiner noted that both lower 
extremities demonstrated full range of motion and that the 
veteran was able to ambulate without difficulty.  No 
diagnosis was provided. 

The Board also reviewed VA outpatient treatment reports dated 
from 1997 to 2002, only several of which are relevant to the 
issue on appeal.  When seen in August 2001, for example, the 
veteran reported low back pain with no radiation to either 
lower extremity.  Achilles' deep tendon reflexes were 2+ and 
symmetrical.  There was no Hoffmann's sign and no Babinski's 
sign.  The clinician concluded that the veteran had no 
evidence of any neurological problem.  An October 2001 report 
noted the veteran's complaints of intermittent numbness 
involving both legs with prolonged standing and sleeping.  
However, no neurological findings were objectively shown to 
account for the veteran's complaints. 

C.  Analysis

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for paresthesia of the legs due to an 
undiagnosed illness.  The veteran's complaints of paresthesia 
of the legs have not been attributed to any known clinical 
diagnosis.  Therefore, service connection is precluded under 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability.); Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted"); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim). 

In addition, the Board finds that the veteran may not be 
afforded the presumption under 38 C.F.R. § 3.317.  The 
veteran's alleged complaints involving paresthesia of the 
legs have not been attributed to a known diagnosis, as 
required under 38 C.F.R. § 3.317.  However, the Board finds 
that there is no objective evidence perceptible to an 
examining physician, and no evidence of other non-medical 
indicators capable of independent verification, which would 
tend to indicate that the veteran currently suffers from 
manifestations of an undiagnosed condition involving 
paresthesia of the legs.  The Board notes that objective 
indications of chronic disability include non-medical 
indicators, including "[l]ay statements from individuals who 
establish that they are able from personal experience to make 
their observations or statements."  See Compensation for 
Certain Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6663 
(1995).   The Board has thus considered statements provided 
by the veteran and his wife that he indeed suffers from 
paresthesia of the legs.  However, in light of the medical 
evidence that has failed to produce a single objective 
finding concerning the veteran's complaints of paresthesia, 
the Board is not persuaded by any of the statements provided 
by the veteran and his wife.  See Smith v. Derwinski, 1 Vet. 
App. 235, 237 (1991) (determining the credibility of evidence 
is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-
193 (1992) (VA decision makers have the responsibility to 
assess the credibility of evidence and determine the degree 
of weight to give the evidence).  

The Board also finds it interesting that the veteran refused 
to undergo EMG testing, which a VA examiner determined would 
be helpful in assessing the nature and etiology of the 
veteran's subjective complaints.  Since evidence required to 
evaluate the veteran's claim is unavailable as a result of 
his failure to cooperate, the Board finds that VA has 
fulfilled its duty to assist under the VCAA and that further 
examination is not required.  Id. at 193 (holding that the 
duty to assist is not a one-way street; if a veteran wishes 
help in developing his claim, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining putative 
evidence); see also 38 C.F.R. § 3.655 (2002).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for paresthesia of the legs due to an undiagnosed 
illness.  Accordingly, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  VCAA, Pub. L. No. 106-475, 114 Stat. 
2096, 2098-2099 (2000); see also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (holding that the VCAA did not 
alter the benefit-of-the doubt doctrine).  Hence, the appeal 
is denied.


ORDER

Service connection for paresthesia of the legs due to an 
undiagnosed illness is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

